DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on May 19th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19th, 2022.
	Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 lines 8-9 recite the front section of the connecting rod including a member for fixing a sawblade. Claim 1 lines 15-16 recite the front section of the connecting rod comprises a fixation device for a sawblade. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (U.S. Patent 3,978,862).
Morrison discloses a device (for example see Figures 9-10) comprising a housing (12), a drive unit, a deflection device, and a guiding device. The drive unit includes a drive axle (27) comprising a central axis (i.e. axis of rotation), wherein the drive axle can be rotated by the drive unit (the drive unit includes a power supply such as an electric motor to power the device; see column 4 lines 55-58). The deflection device includes a connecting rod having a longitudinal axis, a rear section (34), and a front section (44) including a fixation means for a saw blade, wherein the connecting rod is movably arranged within the housing. The deflection device includes an eccentric shaft having a first section (portion of 29 below 33) connected to the drive axle and arranged coaxially with the central axis of the drive axle and a second section (element 33 and portion of 29 above 33) eccentric relative to the first section, wherein the rear section of the connecting rod comprises a bearing (34) for the eccentric portion of the eccentric shaft (the opening 34 can be interpreted as bearing that receives the portion of element 29 above element 33 which is being interpreted as part of the eccentric portion). The guiding device includes a first member (37’’ and 38’’) that limits movement of the connecting rod, wherein the first member is movable, i.e. rotatable, relative to the housing and forces translational movement of the connecting rod coaxially with the longitudinal axis of the connecting rod. The guide device includes second members (81) that limits movement of the first members, wherein the second member is movable, i.e. rotatable, relative to the housing and forces movement of the first members transversally to the longitudinal axis of the rod, i.e. rotation of elements 37’’ and 38’’ is transverse to the longitudinal axis of the connecting rod. The connecting rod includes two side surfaces extending parallel to a plane, wherein the plane is spanned by the longitudinal axis of the connecting rod and by a bearing axis of the bearing in the rear section of the connecting rod, i.e. a radius or other axis of opening 34. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (U.S. Patent 3,978,862) in view of Morrison (U.S. Patent 3,978,862).
	Morrison discloses the invention as discussed above except for the eccentric shaft having an eccentricity in a range between 0.25mm and 0.5mm, the drive axle having a rotation of at least 9,000 rpm to at least 10,000 rpm, and the drive axle having a maximum speed of about 22,000 to about 20,000.
	Regarding the device having an eccentricity in a range between 0.25mm and 0.5mm, Morrison teaches the device as discussed above wherein the eccentric shaft includes an eccentricity (R/R’) , wherein relative magnitude of the cutting stroke and the retraction stroke of the device is controlled by the eccentricity and is capable of being modified in order to achieve the desired performance for the device (see column 4 line 55 to column 6 line 2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Morrison wherein the eccentricity is in the range between 0.25mm and 0.5mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding the device wherein the drive axis has a rotation speed of at least 9,000 rpm and at least 10,000 rpm, Morrison teaches the device as discussed above wherein the drive unit includes a drive axle configured to rotate at a speed for performing surgical procedures, such as cutting bone or other tissue. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Morrison wherein the drive axle has a rotation speed of at least 9,000 rpm and at least 10,000 rpm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding the device wherein the drive axis has a maximum rotation speed of 22,000 rpm and 20,000 rpm, Morrison teaches the device as discussed above wherein the drive unit includes a drive axle configured to rotate at a speed for performing surgical procedures, such as cutting bone or other tissue. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Morrison wherein the drive axle has a maximum rotation speed of 22,000 rpm and 20,000 rpm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Allowable Subject Matter
Claims 3-6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775